DETAILED ACTION
This action is in response to the amendment filed on April 18, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
1.	Applicant’s arguments dated April 18, 2021with respect to the Request for Continued Examination to USC 103 rejection of claims 1, 6-11, and 16-28 have been considered and are not persuasive.  Applicant argues that “the references cited by Examiner do not teach, suggest, or indicate all of these claim limitations. Claims 1, 11, and 20 have been currently amended to clarify the step of “scanning... one or more action handler methods.. in the source code of the application[,]’” as these terms would be understood by one of skill in the art. See e.g. Applicant’s Specification filed on March 11, 2015, Para. [0043]. Xiaojiang limits itself to discussions of a “webpage” and not an executable application, as contemplated by Applicant. See e.g. Applicant’s Specification filed on March 11, 2015, Para. [0023].

Furthermore, as currently amended in independent claims 1, 11, and 20, Applicant clarifies that the “one or more user action handler methods are one or more codes executed when a client triggers an action via a user interface generated by a user interface generating method. ...” As one of skill in the art would understand, an “interface” and “method[s]’” have a specific meaning within the context of object- oriented programing. Xiaojiang does not discuss a “user interface” in any way, let alone one generated by “a user interface generating method..” Kun Ma, et al. and other references cited by Examiner elsewhere do not cure this deficiency. Finally, note that throughout independent claims 1, 11, and 20 (as well as the 

	The Examiner respectfully disagrees and maintains the rejection. According to Applicant’s specification [0023] and [0043] “The present invention’s following embodiments will be illustrated based on examples of JavaScript. However, it should be noted that various embodiments of the present invention may be used for optimization so long as a script language used at client is an interpreted-type, i.e., scripts transferred from server end to client for execution are source codes or partially processed source codes rather than a binary executable file which is edited at server send.” “codes of the application may be scanned with existing tools such as Eclipse JDT (Java™ Development Tools), Narcissus, JSHint, Parasoft etc., whereby the application’s user action handler method is identified. Preferably, codes of the application are analyzed to obtain the user action handler method and further obtain calling information between the user action handler methods. Preferably, for obtaining the calling relationship, one user action handler method may act as an entry, and a calling chain of this user action handler method is obtained sequentially, thereby obtaining calling information between the user action handler methods. Besides using these existing tools to scan codes and obtain a calling relationship, those skilled in the art may also compile related widgets based on the present application to achieve the above functions.”

Xiojiang teaches a client mobile browser/user interface receives and parses the webpage content sent by the proxy server, and establishes the corresponding relationship between the webpage label and the indication mark which captures the JavaScript incident that the user triggers, pairing with the webpage label and event information under the JavaScript incident and is sent to the acting server according to the corresponding relation of the webpage label and sign. The mobile phone browser receives and analyzes the content of the webpage sent by the proxy server, and establishes a correspondence between the webpage label and the indication identifier. The acting server is carried out corresponding to the JavaScript incident sign and event information and modification of the content webpage behind the execution JavaScript is sent to mobile phone browser.

In addition, Kun teaches a Java page development method based on the Javascript tag library. The Javascript tag library, comprising a label library server page, the tag and tag library for storing Javascript execution file tag, the tag with the tag Javascript executable file correspondence; the tag insertion Javascript label selected page frame in the library code to obtain code completion page; the Javascript label for said execution code calls the page execution file corresponding to the tag, to achieve a particular function.
	Regarding independent claim 11 and 20, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-10, 16, 17, 19 and 21-28, Applicant has not overcome the rejections and they are similarly rejected.
Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. 	Claims 12-15 and 18 are cancelled. Claims 1, 6-11, and 16, 17 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiojiang, Chen (CN101296255A) in view of KUN MA et al. (CN 102043621A). 

Regarding claim 1, Xiojiang, discloses “A method for loading an application, comprising: scanning one or more user action handler methods in one or more methods in the source code of the application, comprising a plurality of method content bodies each containing source code, wherein the one or more user action handler methods are one or more codes executed when a client triggers an action via a user interface generated by a user interface generating method;” (See [0017]-[0019]; [0023] and [088]) (The mobile browser/user interface receives and parses the webpage content sent by the proxy server, and establishes the corresponding relationship between the webpage label and the indication mark. The proxy server obtains and parses the content of the webpage according to the webpage address sent by the mobile phone browser, establishes a correspondence between the webpage label and the indication identifier, and sends the webpage content to the mobile phone browser. The mobile phone browser receives and analyzes the content of the webpage sent by the proxy server, and establishes a correspondence between the webpage label and the indication identifier. When the mobile phone browser/user interface captures the user-triggered JavaScript event, the indication identifier corresponding to the webpage label to which the JavaScript event belongs and the event information are sent to the proxy server according to the correspondence between the webpage label and the indication identifier.  
JavaScript listener is a JavaScript code that is executed after a JavaScript event in a web page tag is triggered by the user. There are different JavaScript listeners for different JavaScript events such as: click (onclick), reset (onreset); select (onselect), change (onchange), etc. When the JavaScript event triggered by the user is captured, according to the correspondence between the webpage label and the indication identifier, the indication identifier corresponding to the webpage tag to which the JavaScript event belongs and the event information are sent to the proxy server. The proxy server executes the JavaScript code of the JavaScript event listener according to the received session ID, web page URL, indication identifier, interactive event type, and additional information.)
“sending a tagging method of the application to the client, wherein the tagging method comprises at least one of the one or more action handler methods with a method tag in place of a method content body, wherein after the tagging method the application comprises a plurality of method tags in place of the plurality of method content bodies:;” (See Abstract) (Proxy server captures the content of web pages and establishes corresponding relationship between web page tags and indicating marks and sends the content of the web pages to the mobile phone browser; the mobile phone browser receives the web pages sent by the proxy server and establishes the corresponding relationship between the web page tags and the indicating marks; when users modify the web pages, the mobile phone browser notifies the modification of the users on the web pages to the proxy server according to the corresponding relationship between the web page tags and the indicating marks; the proxy server carries out the modification of users on the web page tags according to the corresponding relationship between the web page tags and the indicating marks, updates the corresponding relationship between the web page tags and the indicating marks at the same time and sends the modification contents of the web pages to the mobile phone browser.)
But, Xiojiang does not explicitly disclose “retrieving the method tag in a method tag index store” However, However, KUN teaches “retrieving the method tag in a method tag index store” (See [0005]-[008], [0058-0061]) (A method for the development of a page based on Javascript tag library, comprising: the label library server page, the tag and tag library for storing Javascript achieve a specific function execution file tag, the tag with the tag Javascript executable file correspondence; the tag insertion Javascript label selected page frame in the library code to obtain code completion page; the Javascript label for said execution code calls the page execution file corresponding to the tag, to achieve a particular function is obtained.)
“based on matching the method tag in the method tag index with the method tag request; obtaining, in response to the method tag being retrieved, the method content body corresponding to the method tag; sending the method content body of the source code to the client.” (See [0053], [0083]) (Generating a matching table of the webpage label and the indication identifier, where each entry represents a correspondence between the webpage label and the indication identifier.  The proxy server obtains the webpage content according to the webpage URL sent by the mobile phone browser, parses the webpage content, generates a matching table of the webpage label and the indication identifier, and sends the webpage content to the mobile phone browser.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Xiojiang et al. (Web page browsing method, system, proxy server and mobile phone) with Kun et al. (Webpage development method based on Javascript tag library) in order to enable the webpage development process to be more convenient and intuitive, the work efficiency is improved and the server for executing the webpage code can always be kept at a high-efficiency running state. (Kun, Abstract)
Regarding claim 6,  Xiojiang in view of KUN teaches “The method according to Claim 1, further comprising: in response to a new application being deployed, generating a new method tag index store of the new application; and merging the new method tag index store into a global method tag index store.” (See Kun: Fig. 2 shows a tag library of the present invention, FIG embodiment; FIG. 3 illustrates the file structure in the embodiment of tag libraries; FIG. 3 is a flowchart of FIG tag library.)
Regarding claim 7, Xiojiang in view of KUN teaches “The method according to Claim 1, wherein the obtaining, in response to the method tag being retrieved, the method content body of source code corresponding to the method tag further comprises: obtaining, according to the calling information, the method content body corresponding to the method tag and a second method content body of source code of a second method directly or indirectly called by the application method.” (See Abstract) (The proxy server captures the content of web pages and establishes corresponding relationship between web page tags and indicating marks and sends the content of the web pages to the mobile phone browser and also KUN: [0010] FIG 1 illustrates a flowchart of the page development; Fig. 2 shows flowchart page development method, an exemplary tag library of the present invention, FIG. 3 illustrates the file structure in the embodiment of FIG 2 tag libraries embodiment; FIG. 3 is a flowchart of tag library when calling; FIG 4 illustrates an exemplary access of the page.)
Regarding claim 8, Xiojiang in view of KUN teaches “The method according to Claim 1, wherein the sending the method content body of source code to the client comprises: sending to the client a method content body of source code corresponding to the method tag and a second method content body of source code of a second method directly or indirectly called by the application method.” (See [0023]) (When the JavaScript event triggered by the user is captured, according to the correspondence between the webpage label and the indication identifier, the indication identifier corresponding to the webpage tag to which the JavaScript event belongs and the event information are sent to the proxy server; the modified content of the webpage sent by the proxy server is received and parsed, and the correspondence between the webpage label and the indication identifier is updated according to the modified content of the webpage.)
	Regarding claim 9, Xiojiang in view of KUN teaches “The method according to Claim 1, further comprising: in response to the client triggering the method tag request and sending a tagging method of the application to the client and receiving from the client the method tag request, checking whether the method content body corresponding to the method tag has been stored locally; and in response to the method content body corresponding to the method tag having been stored locally, directly loading the method content body locally.” (See [0019]-[0023]) (The proxy server executes the corresponding JavaScript event according to the indication identifier and the event information, sends the modified content of the webpage to the mobile phone browser after executing the JavaScript, When the JavaScript event triggered by the user is captured, according to the correspondence between the webpage label and the indication identifier, the indication identifier corresponding to the webpage tag to which the JavaScript event belongs and the event information are sent to the proxy server; the modified content of the webpage sent by the proxy server is received and parsed, and the correspondence between the webpage label and the indication identifier is updated according to the modified content of the webpage. See also KUN: [0005]-[008], [0058-0061], a method for the development of a page based on Javascript tag library, comprising: the label library server page, the tag and tag library for storing Javascript achieve a specific function execution file tag, the tag with the tag Javascript executable file correspondence; the tag insertion Javascript label selected page frame in the library code to obtain code completion page; the Javascript label for said execution code calls the page execution file corresponding to the tag, to achieve a particular function is obtained.)
Regarding claim 10, Xiojiang in view of KUN teaches “The method according to Claim 1, wherein the application is a web application, and codes of the application comprise JavaScript source code.”(See [0019] (The proxy server executes the corresponding JavaScript event according to the indication identifier and the event information, sends the modified content of the webpage to the mobile phone browser after executing the JavaScript.)
 As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
Regarding claim 16, Xiojiang in view of KUN teaches “The system according to Claim 11, further comprising: in response to a new application being deployed, generating a new method tag index store for the new application: and merging the new method tag index store into a global method tag index store” (See [0053], [0083]) (Generating a matching table of the webpage label and the indication identifier, where each entry represents a correspondence between the webpage label and the indication identifier.  The proxy server obtains the webpage content according to the webpage URL sent by the mobile phone browser, parses the webpage content, generates a matching table of the webpage label and the indication identifier, and sends the webpage content to the mobile phone browser. See also, KUN: [0005]-[008], [0058-0061], method for the development of a page based on Javascript tag library, comprising: the label library server page, the tag and tag library for storing Javascript achieve a specific function execution file tag, the tag with the tag Javascript executable file correspondence; the tag insertion Javascript label selected page frame in the library code to obtain code completion page; the Javascript label for said execution code calls the page execution file corresponding to the tag.)
Regarding claim 17, Xiojiang in view of KUN teaches”The system according to Claim 11, wherein the obtaining, in response to the method tag retrieved, the method content body of source code corresponding to the method tag further comprises: obtaining, according to the calling information, the method content body of source code corresponding to the method tag and a second method content body of source code of a second method directly or indirectly called by the application method.” (See [0097]) (System contains various modules: a webpage obtaining module 303, a webpage parsing module 304, an event executing module 305, and a webpage sending module 306; etc. See also, KUN: [0010] FIG 1 illustrates a flowchart of the page development; Fig. 2 shows flowchart page development method, an exemplary tag library of the present invention, FIG. 3 illustrates the file structure in the embodiment of FIG 2 tag libraries embodiment; FIG. 3 is a flowchart of tag library when calling; FIG 4 illustrates an exemplary access of the page.)
	Regarding claim 19, Xiojiang in view of KUN teaches “The system according to Claim 11, further comprising: in response to the client triggering the method tag request and sending a tagging method of the application to the client and receiving from the client the method tag request, checking whether the method content body corresponding to method tag has been stored locally; and in response to the method content body corresponding to the method tag having been stored locally, directly loading the method content body locally.” (See [0019]-[0023]) (The proxy server executes the corresponding JavaScript event according to the indication identifier and the event information, sends the modified content of the webpage to the mobile phone browser after executing the JavaScript, When the JavaScript event triggered by the user is captured, according to the correspondence between the webpage label and the indication identifier, the indication identifier corresponding to the webpage tag to which the JavaScript event belongs and the event information are sent to the proxy server; the modified content of the webpage sent by the proxy server is received and parsed, and the correspondence between the webpage label and the indication identifier is updated according to the modified content of the webpage. See also KUN: [0005]-[008], [0058-0061], a method for the development of a page based on Javascript tag library, comprising: the label library server page, the tag and tag library for storing Javascript achieve a specific function execution file tag, the tag with the tag Javascript executable file correspondence; the tag insertion Javascript label selected page frame in the library code to obtain code completion page; the Javascript label for said execution code calls the page execution file corresponding to the tag, to achieve a particular function is obtained.)

As per claim 7, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. “A computer program product for loading an application, the computer program product comprising: one or more computer-readable non-transitory storage devices and program instructions stored on at least one of the one or more computer readable non-transitory storage devices, the program instructions executable by a processor, the program instructions comprising the steps of:” (FIG. 3 is a structural diagram of a webpage browsing system”)
Regarding claim 21, Xiojiang in view of KUN teaches “The method according to Claim 1, further comprising: generating a global unique method tag according to method content bodies in the user action handler methods; and replacing the method content bodies by the global unique method tag so as to generate the tagging method, wherein the global unique method tag becomes a method tag corresponding to the tagging method.” (See [0107]) (Assigning a unique webpage label containing the JavaScript event attribute in the webpage. The indication identifier generates a matching table of the webpage label and the indication identifier.)
	Regarding claim 22, Xiojiang in view of KUN teaches “The method according to Claim 1, further comprising: generating the method tag index store of the application according to the global unique method tag and its corresponding method content bodies.” (See KUN: [0005]-[008], [0058-0061]) (A method for the development of a page based on Javascript tag library, comprising: the label library server page, the tag and tag library for storing Javascript achieve a specific function execution file tag, the tag with the tag Javascript executable file correspondence; the tag insertion Javascript label selected page frame in the library code to obtain code completion page; the Javascript label for said execution code calls the page execution file corresponding to the tag.)

Regarding claim 23, Xiojiang in view of KUN teaches “The method according to Claim 1, wherein the identifying user action handler methods in codes of the application comprises: analyzing codes of the application so as to obtain the user action handler methods; obtaining calling information between the user action handler methods, wherein the generating the method tag index store of the application according to the global unique method tag and its corresponding method content bodies further comprises: generating the method tag index store of the application according to the global unique method tag and its corresponding method content bodies as well as the calling information between the user action handler methods.” (See KUN: [0010] FIG 1 illustrates a flowchart of the page development; Fig. 2 shows flowchart page development method, an exemplary tag library of the present invention, FIG. 3 illustrates the file structure in the embodiment of FIG 2 tag libraries embodiment; FIG. 3 is a flowchart of tag library when calling; FIG 4 illustrates an exemplary access of the page.)
Regarding claim 24, Xiojiang in view of KUN teaches “The method according to Claim 1, further comprising: merging method tag index stores of various applications to generate a global method tag index store, wherein the merger comprises deleting redundant entries having the same global unique method tag.” (See [0071]) (If the JavaScript code is to modify the content of the current webpage, the execution of the JavaScript code may cause the content of the webpage to change, some webpage tags may be deleted, and at the same time, new webpage tags may be generated, or the properties of the webpage tags may be modified. For the deleted webpage label, the proxy server may delete the webpage label and the corresponding entry in the matching table of the indication identifier, and then send the deleted indication identifier to the mobile phone browser through the webpage modification response message. (See KUN: [0005]-[008], [0058-0061]) (A method for the development of a page based on Javascript tag library, comprising: the label library server page, the tag and tag library for storing Javascript achieve a specific function execution file tag, the tag with the tag Javascript executable file correspondence; the tag insertion Javascript label selected page frame in the library code to obtain code completion page; the Javascript label for said execution code calls the page execution file corresponding to the tag.)
Regarding claim 25, Xiojiang in view of KUN teaches “The system according to Claim 11, further comprising: generating a global unique method tag according to method content bodies in the user action handler methods: and replacing the method content bodies by the global unique method tag so as to generate the tagging method, wherein the global unique method tag becomes a method tag corresponding to the tagging method.” (See [0071]) (If the JavaScript code is to modify the content of the current webpage, the execution of the JavaScript code may cause the content of the webpage to change, some webpage tags may be deleted, and at the same time, new webpage tags may be generated, or the properties of the webpage tags may be modified. For the deleted webpage label, the proxy server may delete the webpage label and the corresponding entry in the matching table of the indication identifier, and then send the deleted indication identifier to the mobile phone browser through the webpage modification response message; assigning a unique webpage label containing the JavaScript event attribute in the webpage. (See also, Kun: [0010] FIG 1 illustrates a flowchart of the page development; Fig. 2 shows flowchart page development method, an exemplary tag library of the present invention, FIG. 3 illustrates the file structure in the embodiment of FIG 2 tag libraries embodiment; FIG. 3 is a flowchart of tag library when calling; FIG 4 illustrates an exemplary access of the page.)
Regarding claim 26, Xiojiang in view of KUN teaches “The system according to Claim 25, further comprising: generating the method tag index store of the application according to the global unique method tag and its corresponding method content bodies.” (See, [0107]) (Assigning a unique webpage label containing the JavaScript event attribute in the webpage. The indication identifier generates a matching table of the webpage label and the indication identifier. See also KUN: [0005]-[008], [0058-0061]) a method for the development of a page based on Javascript tag library.)
 Regarding claim 27, Xiojiang in view of KUN teaches “The system according to Claim 25, wherein the identifying user action handler methods in codes of the application comprises: analyzing codes of the application so as to obtain the user action handler methods: obtaining calling information between the user action handler methods, wherein the generating the method tag index store of the application according to the global unique method tag and its corresponding method content bodies further comprises: generating the method tag index store of the application according to the global unique method tag and its corresponding method content bodies as well as the calling information between the user action handler methods..” (See Kun: abstract) (A webpage development method based on a Javascript tag library, comprising the following steps of: S1, configuring a tag library which is used for storing Javascript tags and tag execution files for realizing specific function at a webpage server, wherein the Javascript tags are corresponding to the tag execution files one by one; S2Inserting the Javascript tags selected from the tab library in a webpage framework code to obtain a completed webpage code, wherein the Javascript tags are used for invoking the corresponding tag execution files when executing the webpage code so as to realize the specific function.)
Regarding claim 28, Xiojiang in view of KUN teaches “The system according to Claim 25, further comprising: merging method tag index stores of various applications to generate a global method tag index store, wherein the merger comprises deleting redundant entries having the same global unique method tag..” (See [0071]) (If the JavaScript code is to modify the content of the current webpage, the execution of the JavaScript code may cause the content of the webpage to change, some webpage tags may be deleted, and at the same time, new webpage tags may be generated, or the properties of the webpage tags may be modified. For the deleted webpage label, the proxy server may delete the webpage label and the corresponding entry in the matching table of the indication identifier, and then send the deleted indication identifier to the mobile phone browser through the webpage modification response message.)











Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154         

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154